

115 HR 2186 IH: Ensuring Lawful Collection of Hidden Assets to Provide Order Act
U.S. House of Representatives
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2186IN THE HOUSE OF REPRESENTATIVESApril 27, 2017Mr. Brooks of Alabama (for himself, Mr. Brady of Texas, Mr. King of Iowa, Mr. Gohmert, and Mr. Garrett) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo reserve any amounts forfeited to the United States Government as a result of the criminal
			 prosecution of Joaquin Archivaldo Guzman Loera (commonly known as El Chapo), or of other felony convictions involving the transportation of controlled substances into the
			 United States, for security measures along the Southern border, including
			 the completion of a border wall.
	
 1.Short titleThis Act may be cited as the Ensuring Lawful Collection of Hidden Assets to Provide Order Act or the EL CHAPO Act. 2.Use of certain forfeited criminal proceeds for border security measuresNotwithstanding any other provision of law, any illegally obtained profits resulting from any criminal drug trafficking enterprise led by Joaquin Archivaldo Guzman Loera (commonly known as El Chapo), which are criminally forfeited to the United States Government as a result of the conviction of Mr. Guzman Loera in Federal district court, shall be reserved for security measures along the border between the United States and Mexico, including the completion of a wall along such border, for the purpose of stemming the flow of illegal narcotics into the United States and furthering the Nation’s security.
 3.Use of forfeited criminal proceeds of other convicted cartel membersNotwithstanding any other provision of law, any funds that are criminally forfeited to the United States Government as the result of a felony conviction in a Federal district court of a member of a drug cartel—an individual engaging in a continuing criminal enterprise involving knowingly and intentionally distributing a controlled substance, intending and knowing that such substance would be unlawfully imported into the United States from a place outside of the United States—shall be reserved for security measures along the border between the United States and Mexico, including the completion of a wall along such border, for the purpose of stemming the flow of illegal narcotics into the United States and furthering the Nation’s security.
		